DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 11/29/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tooth of claims 11 and 25 must be shown on the “winged” stabilizer of claims 1 and 14, from which they respectively depend or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Objections
Claims 10, 24, and 36 are objected to because, while clear in light of the specification, it would enhance readability if “interior surface of the stabilizer has a smaller diameter” were rendered “interior surface of the stabilizer has a smaller radius of curvature”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

No new matter may be entered.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 26, and 28-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 12, 26, 28, in the final 6 lines, “the opposing stabilizer edge” is recited twice and each time it is indefinite as it is unclear/indefinite as to which one of the “opposing stabilizer edges” it is referring to.

Claims 29-37 are rejected as depending from rejected claim 28.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 28-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Pub. US 2016/0143470 A1 – Mullet et al., hereinafter Mullet.

Regarding Claim 28. 
Mullet teaches a drapery system comprising: 
a drive element (Fig 1, Element 12); 
the drive element extending a length from a first end to a second end; 
the drive element having an exterior surface (Fig 1, Element 12); 
wherein when viewed from an end the exterior surface of the drive element is generally circular in shape (Fig 15); 
the exterior surface of the drive element having a guide structure (Fig 1, Element 14); 
a ring (Fig 1, Element 186); 
the ring positioned around the drive element (Fig 1, Element 186); 
the ring having a hoop member (Fig 15, Element 245), and an interior member (Fig 15, Element 240); 
the interior member extending a width between opposing interior member edges (Fig 16); 
the interior member (Fig 16); 
the interior member having a stabilizer (Fig 15, Element 262); 
length between opposing stabilizer ends (Fig 15, Elements 268, 270); 
the stabilizer extending a width between opposing stabilizer edges (Fig 16); 
the stabilizer having an interior surface (Fig 16); 
wherein the interior surface of the stabilizer extends downward from the approximate top-center of the interior member on a rearward side of the drive element so that the stabilizer is hidden from view behind the drive element when viewed from the front (Fig 18); 
wherein when the ring is placed around the drive element, the interior surface of the stabilizer is configured to receive the exterior surface of the drive element (Fig 15); 
wherein when the drive element rotates, the ring moves along the length of the drive element and the stabilizer of the ring facilitates smooth sliding of the ring over the exterior surface of the drive element (Paragraph [0077]),
wherein the stabilizer has an exterior surface; (See annotated Fig 15)
wherein the exterior surface and the interior surface of the stabilizer extend between opposing stabilizer edges from an upper edge at a first one of the opposing stabilizer ends to a lower edge at a second one of the opposing stabilizer edges; (See annotated Fig 15)
wherein a first set of corners between the upper edge and the opposing stabilizer edge are rounded so as to prevent the first set of corners from catching on the guide structure and thereby smooth engagement with the exterior surface of the drive element; (See annotated Fig 15)
wherein a second set of corners between the lower edge and the opposing stabilizer edge are rounded so as to prevent the first set of corners from catching on the guide structure and thereby smooth engagement with the exterior surface of the drive element. (See annotated Fig 15)

    PNG
    media_image1.png
    859
    931
    media_image1.png
    Greyscale


Regarding Claim 29. 
Mullet teaches the system of claim 28.
Furthermore, Mullet teaches the width between opposing stabilizer edges is wider than the width between interior member edges (Fig 16). 

Regarding Claim 30. 
Mullet teaches the system of claim 28.
guide structure is formed of at least one groove in the exterior surface of the drive element (Paragraph [0045]).

Regarding Claim 31. 
Mullet teaches the system of claim 28.
Furthermore, Mullet teaches the interior surface of the stabilizer extends in a generally cylindrical manner between opposing stabilizer ends (Fig 15).

Regarding Claim 32. 
Mullet teaches the system of claim 28.
Furthermore, Mullet teaches the interior surface of the stabilizer extends in a generally cylindrical manner between opposing stabilizer edges (Fig 16).

Regarding Claim 33. 
Mullet teaches the system of claim 28.
Furthermore, Mullet teaches the interior surface of the stabilizer has a diameter of curvature approximately matching the exterior surface of the drive element (Fig 15).

Regarding Claim 34. 
Mullet teaches the system of claim 28.
Furthermore, Mullet teaches the interior surface of the stabilizer forms approximately half or less than half of a circular shape (Fig 15).

Regarding Claim 35. 

Furthermore, Mullet teaches the interior surface of the stabilizer is free of any features that engage the guide structure (Fig 16).

Regarding Claim 36. 
Mullet teaches the system of claim 28.
Furthermore, Mullet teaches the interior surface of the stabilizer has a smaller diameter than the interior surface of the interior member (Fig 15).

Regarding Claim 37. 
Mullet teaches the system of claim 28.
Furthermore, Mullet teaches the interior surface of the stabilizer has at least one tooth that is configured to engage the guide structure of the drive element (Fig 16, element 286).

Allowable Subject Matter
Claims 1-10, 13-24, 27, 38, and 39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1:
The additional limitation “wherein the stabilizer extends outward beyond the opposing interior member edges of the interior member”, when taken in combination with the other limitations of the claim, is not taught by the prior art.

Claims 2-10, 13, 38, and 39 are allowable, as they depend from allowable claim 1.


The additional limitation “wherein the stabilizer extends outward beyond the opposing interior member edges of the interior member”, when taken in combination with the other limitations of the claim, is not taught by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 15-24, and 27 are allowed as they depend from allowable claim 14.

Response to Arguments
Applicant’s arguments with respect to the teachings of Bruse have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the Mullet reference lacking rounded corners is not persuasive. See annotated Fig 15 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-2801690-A – Bennett
	Discloses a drapery system with a helical drive element.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.W.H./Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634